Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first, axially acting magnetic bearing formed below the rotatable drum” and “second of the bearing or drive unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The phrase of “a multi-part support and drive device, which is configured to hold rotatable the drum in suspension, to support the rotatable drum, and rotate the rotatable drum within the housing” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “multi-part support and drive device” coupled with functional language “configured to hold rotatable the drum in suspension, to support the rotatable drum, and rotate the rotatable drum within the housing” without reciting sufficient structure to achieve the function.
The phrase of “second of the bearing or drive unit configured to radially support and rotate the rotatable drum at a lower end of the rotatable drum” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term (a ‘second’ of) “bearing or drive unit” coupled with functional language “configured to radially support and rotate the rotatable drum at a lower end of the rotatable drum” without reciting sufficient structure to achieve the function. 
The phrase of “device for adjusting a separation zone within the rotatable drum” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term (a ‘second’ of) “device” coupled with functional language “adjusting a separation zone within the rotatable drum” without reciting sufficient structure to achieve the function. 
Furthermore, the non-structural term is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, ithey are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: “a multi-part support and drive device”, “second of the bearing or drive unit” and “device” (See [0030] - [0037] in Applicant’s instant Specification as filed).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wase (US 20060217254) in view of Heide (US 20160279315) or Castillo Gonzales et al (US 20150024922; hereinafter Castillo).
As regarding claim 11, Wase discloses the claimed invention for a separator for separating a flowable suspension in a centrifugal field into at least two flowable phases of different densities, the separator comprising: a housing, which is stationary during operation of the separator, wherein the housing is a tank having at least three openings, wherein the at least three openings include an inlet for an inflowing suspension and first and second vertically spaced outlets for flowable phases of different density, wherein a first annular space is fluidically coupled to the first vertically spaced outlet and a second annular space is fluidically coupled to the second vertically spaced outlet; a rotatable drum arranged inside the housing, wherein the rotatable drum has a vertical axis of rotation, and wherein the rotatable drum has three openings corresponding to the at least three openings of the housing; and an air gap arranged in a vertical space between the first outlet and annular space and the second outlet and annular space, wherein during operation of the separator the air gap is not filled with any outflowing phases of the flowable suspension.

    PNG
    media_image1.png
    524
    648
    media_image1.png
    Greyscale

Wase does not disclose a multi-part support and drive device, which is configured to hold rotatable the drum in suspension, to support the rotatable drum, and rotate the rotatable drum within the housing.  
Heide (or Castillo) teaches a multi-part support and drive device (9 and 11 of fig. 2), which is configured to hold rotatable the drum in suspension, to support the rotatable drum, and rotate the rotatable drum within the housing (Castillo - 18, 118, 206, 208a-b of figs. 1 and 4-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a multi-part support and drive device, which is configured to hold rotatable the drum in suspension, to support the rotatable drum, and rotate the rotatable drum within the housing as taught by Heide (or Castillo) in order to enhance separator performance.
As regarding claim 12, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention except for wherein the inlet is an inlet pipe extending vertically from above the separator in a direction of a center of the housing, and the first and second outlets are radially aligned.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the inlet is an inlet pipe extending vertically from above the separator in a direction of a center of the housing, and the first and second outlets are radially aligned in order to enhance separator performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 13, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention except for wherein the support and drive device comprises at least two permanently or electromagnetically acting bearing or drive units.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the support and drive device comprises at least two permanently or electromagnetically acting bearing or drive units in order to enhance separator performance, since it was known in the centrifugal separator art as shown in EP 2196265 (hereinafter EP ‘265 – abstract, magnetic bearings 15 and 19 of fig. 1).
As regarding claim 14, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for wherein one of the bearing or drive units is a first, axially acting magnetic bearing (Castillo – 18, 118, 206, 208a-b of figs. 1 and 4-5) formed below the rotatable drum and is configured to maintain the rotatable drum in suspension.
As regarding claim 15, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for wherein another one of the bearing or drive units is a second (Castillo – 206, 208a-b of fig. 5) of the bearing or drive unit configured to radially support and rotate the rotatable drum at a lower end of the rotatable drum.
As regarding claim 16, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for wherein a further one of the bearing or drive units is a third (EP ‘265 –15 or 19 of fig. 1) of the bearing or drive unit configured a radially acting magnetic bearing to support the rotatable drum at an upper axial end of the rotatable drum.
As regarding claim 17, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for a distributor and a plate pack arranged in the rotatable drum (annotated fig. 1).
As regarding claim 18, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for wherein the three openings of the rotatable drum include a first liquid outlet, which is formed on an upper axial region of the rotatable drum and a second liquid outlet, which is formed in a lower axial region of the rotatable drum (annotated fig. 1).
As regarding claim 19, Wase as modified discloses all of limitations as set forth above.  Wase as modified discloses the claimed invention for wherein at least one of the first and second liquid outlets is associated with a device for adjusting a separation zone within the rotatable drum (annotated fig. 1).
As regarding claim 20, Wase as modified discloses all of limitations as set forth above.  Wase as modified (inherently having liquid-tight and airtight seal otherwise the housing/tank would have a leak) discloses the claimed invention for wherein the housing has only the three openings (one opening for inlet and two openings for two outlets) and is otherwise hermetically sealed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773